Order entered October 20, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01235-CV

                           IN THE INTEREST OF A.N., A CHILD

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-30144-2014

                                            ORDER
       Pursuant to Texas Rule of Appellate Procedure 34.5(c), we ORDER Collin County

District Clerk Andrea Stroh Thompson to file, no later than October 30, 2015, either (1) a

supplemental clerk’s record containing the September 24, 2015 order or judgment terminating

Father’s parental rights or (2) written verification that no judgment or order terminating Father’s

parental rights has been signed. See TEX. R. APP. P. 34.5(c).




                                                      /s/   CRAIG STODDART
                                                            JUSTICE